Citation Nr: 1702724	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This case is currently under the jurisdiction of the RO in Roanoke, Virginia.  The Board remanded this case in June 2014 for further development. 

The Veteran testified at a hearing before the undersigned in April 2014.  A transcript is of record.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss has been manifested by a puretone threshold average no higher than 64 decibels in each ear, and a speech discrimination score using the Maryland CNC word list no lower than 92 percent in each ear.  

2. As of March 2012, the Veteran's bilateral hearing loss has been manifested by puretone thresholds of 55 decibels or higher at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz. 


CONCLUSIONS OF LAW

1. Prior to March 2012, the criteria for a compensable rating for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. As of March 2012, the criteria for a 10 percent rating, but no higher, for bilateral hearing loss have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. §§ 3.159(c), 3.326(a), 3.327.

Here, correspondence sent to the Veteran satisfied all notice requirements under the VCAA, including how VA determines the degree of disability, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Because the appeal stems from a granted service connection claim, further notice under the VCAA is not warranted.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Concerning the duty to assist, all identified records, including service treatment records (STRs), VA treatment records, records, and private treatment records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  

In accordance with the Board's June 2014 remand directives, a July 2014 letter was sent to the Veteran requesting him to fill out authorized release forms (VA Form 21-4142) for records from specified private treating providers who had treated him since July 2012.  The Veteran responded in a July 2014 letter that the only audiogram dated after July 2012 was the October 2012 audiogram conducted by Hearing Clinics of Virginia (as indicated by his reference to "Bullet 3" in VA's July 2014 development letter), which is already of record.  In other words, the Veteran indicated that there were no relevant outstanding private treatment records dated since July 2012.  Thus, further efforts to obtain such records are not warranted, as they do not exist according to the Veteran. 

The Board notes that the Veteran also returned a blank VA Form 21-4142 with his signature, stating that VA could use the form for multiple doctors, and that he had provided the names and addresses of those doctors in previous correspondence.  The agency of original jurisdiction (AOJ) did not use the form or attempt to obtain records from the private providers.  As the Veteran did not fill out a form for each provider, as instructed, and as he indicated that there were no relevant private treatment records that are not already in the file (as discussed above), further efforts to assist in obtaining these records is not warranted.  Cf. 38 C.F.R. § 3.159c)(1)(i); Wood v. Derwinski, 1 Vet. App. 190 (1991) (noting that the claimant has a duty to cooperate in developing the evidence).  

The Board also instructed in its June 2014 remand directives that the audiologist who conducted the October 2012 audiogram at Hearing Clinics of Virginia should be asked to clarify whether he or she is a state-licensed audiologist, whether the speech discrimination results were obtained using the Maryland CNC word list, and whether a puretone audiometry test was performed.  The Veteran stated in his July 2014 letter that the October 2012 audiologist at Hearing Clinics of Virginia was state licensed and that the speech test was not conducted using the Maryland CNC word list.  The Veteran also stated that the puretone results should be in the file.  The October 2012 audiogram reflecting the results of puretone testing is in the file.  Accordingly, further clarification is not necessary.  

VA examinations have been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The Board also finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  


II. Merits of the Appeal

The Veteran seeks a higher initial rating for his service-connected bilateral hearing loss.  For the following reasons, the Board finds that as of March 2012, the criteria for a 10 percent rating, but no higher, have been satisfied.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

A December 2010 private audiogram reflects a puretone threshold average in the right ear of 55 decibels (dB), and a puretone threshold average in the left ear of 60 dB.  A speech discrimination test was not performed using the Maryland CNC word list.  Therefore, its results may not be used for rating purposes.  See 38 C.F.R. § 4.85. 

The Board notes that the December 2010 private audiogram is in graphical form, but can be readily understood by a layperson.  A key to the audiogram indicates that the marking "O" designates the right ear, and the marking "X" designated the left ear.  The placement of these markings on the graph clearly shows the puretone thresholds (listed in horizontal rows) for each ear at the relevant frequencies (listed in vertical columns).  Where a marking is in between two puretone threshold levels, which are listed in intervals of 10, the Board assumes that it is at the midpoint between the two levels.  For example, if a marking is in between 40 and 50, the Board assumes that the puretone threshold level is 45 dB.  The December 2010 audiogram did not provide the puretone threshold levels at 3000 Hertz.  For the purposes of this decision, the Board assumes that the puretone thresholds at that frequency are the same for each ear as the puretone thresholds at 4000 Hertz.  

The above explanation applies to all graphical audiograms discussed in this decision.  

A March 2012 audiogram shows a puretone threshold average of 56 dB in the right ear, and 64 dB in the left ear.  The results of a speech discrimination test were not provided. 

A July 2012 private audiogram reflects a puretone threshold average of 61 dB in the right ear, and 61 dB in the left ear.  A speech discrimination test was not performed using the Maryland CNC wordlist.  Therefore, its results may not be used for rating purposes.  See 38 C.F.R. § 4.85.

The August 2012 VA examination report reflects a puretone threshold average in the right ear of 40 dB, and a puretone threshold average in the left ear of 56 dB.  As pointed out by the Veteran in his October 2012 notice of disagreement (NOD), the puretone threshold average in the right ear at 2000 Hertz was listed as 5 dB, which appears to be a typographical error, as it differs by over 50 decibels from the puretone thresholds at 2000 Hertz provided in all other audiograms dated before, after, and contemporaneous with this audiogram.  The puretone threshold average calculated by the examiner was based on this apparent error.  The Veteran believes it should have read 55 dB based on the other audiograms.  The Board will assume that the Veteran's puretone threshold average in the right ear was 64 dB during this period (as shown in subsequent audiograms), which is the highest puretone threshold average recorded over the course of this claim. 

The August 2012 VA examination report reflects that a speech discrimination test, using the Maryland CNC word list, yielded scores of 94 percent for the right ear and 96 percent for the left ear. 

An October 2012 private audiogram reflects a puretone threshold average of 59 dB in the right ear, and 59 dB in the left ear.  The puretone audiometry results are provided both in graphical form and in a table that specifies the puretone thresholds at different frequency levels.  As with other private audiograms in the file, the puretone thresholds at 3000 Hertz were not recorded either in the graph or the table.  The Board has assumed that the puretone threshold at 3000 Hertz was the same as at 4000 Hertz in each ear for the purposes of this decision.  A speech discrimination test was not performed using the Maryland CNC word list.  Therefore, its results may not be used for rating purposes.  See 38 C.F.R. § 4.85. 

A June 2013 VA audiogram reflects a puretone threshold average of 64 dB in the right ear, and 61 dB in the left ear.  Speech recognition scores were not obtained using the Maryland CNC word list, and thus may not be used for rating purposes.  See id.

The July 2014 VA examination report reflects a puretone threshold average of 64 dB in the right ear, and 63 dB in the left ear.  Speech discrimination testing using the Maryland CNC word list yielded scores of 92% in the right ear and 92% in the left ear. 

The above examination findings show that the highest puretone threshold average recorded for each ear was 64 dB.  The Veteran's speech discrimination scores were 92 percent for each ear.  Applying these values to Table VI yields numeric designations of II for each ear.  See 38 C.F.R. § 4.85.  The point where designations II and II intersect on Table VII yields a 0-percent or noncompensable rating.  See 38 C.F.R. § 4.85, DC 6100. 

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  The Board will address each in turn.

Under 38 C.F.R. § 4.86(a) (2016), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the Veteran's puretone thresholds were not 55dB or more at each of the specified frequencies prior to March 2012, as shown in the December 2010 private audiogram, section 4.86(a) does not apply to this period.  

The March 2012 and July 2012 private audiograms show puretone thresholds in the left ear of 55 dB or higher at each of the relevant frequencies.  Thus, § 4.86(a) applies to the Veteran's left ear hearing loss at this time.  The highest recorded puretone threshold average for the left ear during the pendency of this appeal was 64 dB, which was recorded in the March 2012 audiogram.  Applying this value to table VIa yields a designation of V for the left ear.  During this period, the Veteran's right ear hearing loss was not manifested by a puretone threshold average of 55 dB or higher at each of the relevant frequencies.  Thus, § 4.86(a) is not applicable to the right ear, and the numeric designation of II derived from Table VI (as discussed above) still applies.  The point where designations V and II intersect on Table VII yields a 10 percent rating.  See 38 C.F.R. § 4.85, DC 6100. 

The June 2013 VA audiogram shows puretone thresholds in the right ear of 55 dB or higher at each of the relevant frequencies, but not in the left ear.  Thus, § 4.86(a) applies to the right ear but not the left ear at this time.  The puretone threshold average in the right ear at this time was 64 dB, which is the highest puretone threshold average obtained during the pendency of this claim.  Applying this threshold average to Table VIa yields a designation of V.  The highest puretone threshold average for the left ear has been 64 dB during the period under review, and thus the designation of II derived from Table VI applies.  The point where designations V and II intersect on Table VII yields a 10 percent rating.  See id.

The July 2014 VA examination report shows that the Veteran's bilateral hearing loss was not manifested by puretone threshold averages of 55 dB or higher in either ear.  Thus, § 4.86(a) does not apply to either ear at this time.  However, resolving reasonable doubt in favor of the claim, and as the puretone threshold averages at 1000 Hertz were 50 dB in both ears (and 55 dB or higher at the other relevant frequencies), the Board finds that staging the evaluation of the Veteran's hearing loss down to noncompensable at this time by using Table VI rather than Table VIa is not warranted.  Rather, a 10 percent rating is assigned from March 2012 forward.  
 
Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the Veteran's puretone thresholds at 2000 Hertz have not been 70 dB or more at 2000 Hertz in either ear, section 4.86(b) does not apply. 

In sum, prior to March 2012, the Veteran's bilateral hearing loss did not meet or more nearly approximate the criteria for a compensable rating.  As of March 2012, a 10 percent rating is warranted.  Because the preponderance of the evidence weighs against a higher initial evaluation before or after March 2012, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  As the evidence does not support higher ratings at any other point during the period under review, further staging is not warranted.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's bilateral hearing loss does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

In statements dated in March 2014, July 2014, and August 2014, the Veteran wrote that he could not participate in conference call meetings at work, which represented a significant portion of his job duties providing remote support, because he could not understand what was being said.  He had to be set up with a special phone in an enclosed office to participate in such calls.  He stated that eventually he was allowed to work from home where he could control the ambient noise level, but a new boss did not approve of his working from home and terminated his employment.  He indicated that if his word recognition had been better, he never would have lost his job.  

He also wrote that he had to use closed captioning and a special volume control when watching television.  

Further, when not wearing hearing aids, conversations needed to be repeated and sentences re-stated or clarified.  He stated that he did not participate in social functions because he could not understand what people were saying.  

He had trouble hearing over the phone and thus did not answer it; a device provided to him for his cell phone helped "a great deal," but only when it worked, and was "not very reliable."  

He stated that he failed a commercial driver's license hearing test several times in September 2012 before he was able to get enough words correct to pass it, and only when the words were read by a male voice.  

Finally, he stated that he was a passionate high mountain climber who could no longer engage in that activity as he could not hear his fellow climbers' signals.  In this regard, he had to remove his hearing aids during such climbs because of the noise that the wind produced.  

The April 2014 hearing transcript and the July 2014 VA examination report reflects the Veteran's statements relating functional impairment and challenges similar to that described above. 

A comparison of the Veteran's bilateral hearing loss disability with the schedular criteria shows that the rating criteria are adequate to capture the disability level and symptomatology.  The Veteran's hearing loss and associated functional impairment, including difficulty hearing and communicating, are reasonably described by 38 C.F.R. § 4.85, DC 6100 and 38 C.F.R. § 4.86.  Specifically, his difficulty hearing and difficulties understanding speech, with concomitant communication difficulties, and including in the presence of environmental noise, are measured by puretone audiometry and speech recognition testing, the results of which determine the schedular evaluation.  See 38 C.F.R. §§ 4.85, 4.86; cf. 64 Fed. Reg. 25209 (May 11, 1999) (indicating that the current rating criteria take into account certain patterns of hearing loss that may be an "extreme" handicap in the presence of "any" environmental noise, which also implies that the presence of environmental noise is also contemplated for other patterns of hearing loss); Martinakv. Nicholson, 21 Vet. App. 447, 454 (2007) (holding that the Secretary's policy of having VA audiometry tests performed in a sound-controlled room is not a plainly erroneous interpretation § 4.85(a) and is not otherwise inconsistent with VA's medical examination regulations).  These test results serve as markers of disability in terms of one's ability "to function under the ordinary conditions of daily life including employment," which forms the basis of all disability evaluations.  See 38 C.F.R. § 4.10.

The fact that a particular symptom, challenge, or circumstance is not described in the rating criteria, which generally contain no such description whatsoever, does not in itself indicate an unusual disability picture not contemplated by the rating criteria.  Rather, there must be evidence that a given symptom or challenge is not contemplated by the rating criteria such as to render their application impractical.  There is no such evidence in this case.  The fact that the hearing loss disability may impose external challenges or circumstances unique to the Veteran and not specifically mentioned in the criteria, such as preventing him from mountain climbing activities, cannot alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral).  Further, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19.

Finally, the Veteran's statement that his difficulty hearing resulted in a chain of circumstances that led to the loss of his job does not show that disability from his hearing loss itself caused the loss of his job.  Rather, he stated that a new boss did not believe he was working from home, and that this was the reason for the termination of his employment. 

In short, the Veteran's difficulty hearing and communicating, with associated challenges under the conditions of daily life and employment are the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  Neither the Veteran's symptoms nor their severity render application of the ordinary schedular standard impractical.  See 38 C.F.R. §§ 3.321(b), 4.85.  In making this determination, the Board does not discount or wish to gloss over the severity of the Veteran's hearing loss disability and the considerable challenges it causes.  The Board's finding is limited to whether the schedular criteria are adequate to evaluate it for rating purposes under the applicable legal framework. 

In sum, the evidence does not show symptoms or disabling manifestations of the Veteran's hearing loss different from, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Accordingly, the Board will not refer the evaluation of the Veteran's hearing loss disability for extraschedular consideration.  See id.  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

Here, the only other disability for which service connection has been established is tinnitus.  The Veteran has not stated, and the record does not otherwise indicate, that tinnitus has affected his hearing loss such that application of the schedular criteria is impractical.  All disabling manifestations have been evaluated under the rating criteria, as discussed above, and the evidence does not show that the combined impact is more severe than the ratings assigned, including the combined rating under 38 C.F.R. § 4.25 (2016).  Accordingly, this issue has not been reasonably raised.  Yancy, 27 Vet. App. at 495. 

The Board also notes that the Veteran's tinnitus itself is separately compensated under 38 C.F.R. § 4.88 (a), DC 6260 (2016).  A note to DC 6260 reflects that a separate evaluation for tinnitus may be combined with an evaluation under DC 6100 and certain other diagnostic codes pertaining to diseases of the ear, "except when tinnitus supports an evaluation under one of those diagnostic codes."  The fact that tinnitus is separately compensated under the rating schedule, and is explicitly noted therein to be both a separate disability and one which, in the alternative, may support an evaluation for another disability of the ear, including hearing loss, supports a finding that the schedular criteria already contemplate the effects of tinnitus on hearing loss.  In any event, because there are no symptoms different from, or more severe than, those already contemplated by the rating criteria for hearing loss due to the combined impact of tinnitus and hearing loss, an exceptional or unusual disability picture under § 3.321(b) does not exist. 

As there is no evidence or assertion of unemployability related to the Veteran's hearing loss during time period under review, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although the Veteran states that his employment was terminated because he worked from home due to his hearing loss disability, he made it clear that the termination was not due to functional impairment caused by the hearing loss disability, but because a new boss did not approve of his working from home.  This alone does not raise the issue of unemployability due to service-connected disability. 


ORDER

An initial compensable rating for bilateral hearing loss prior to March 2012 is denied. 

An initial rating of 10 percent for bilateral hearing loss is granted effective March 2012, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


